Exhibit 10.41
 
SECURITIES EXCHANGE AGREEMENT

THIS SHARE EXCHANGE AGREEMENT (the “Agreement”) is entered into as of this 1st
day of July, 2010, by and between Global Entertainment Holdings, Inc., a Nevada
corporation (“GBHL”) and Global Renaissance Entertainment Group, Inc., a Nevada
corporation (“GREG”).


WHEREAS, the parties have previously entered into a Joint Venture Agreement on
October 19, 2009 (the “JVA”), which provided that the parties would effect an
exchange of shares of their respective companies; and


WHEREAS, the parties now desire to effect such exchange of shares provided for
in the JVA whereby GBHL will acquire a 5% ownership in GREG and GREG will
acquire 110,000 shares of GBHL Common Stock in accordance with the terms and
conditions set forth in this Agreement;


NOW, THEREFORE, on the stated premises and for and in consideration of the
foregoing recitals, which are hereby incorporated by reference, the mutual
covenants and agreements hereinafter set forth and the mutual benefits to the
parties to be derived therefrom and for other good and valuable consideration,
the sufficiency and receipt of which is hereby acknowledged, the Parties hereto
agree as follows:


ARTICLE 1
EXCHANGE OF SECURITIES


1.1           Issuance of Shares.  Subject to all of the terms and conditions of
this Agreement, GBHL agrees to issue to GREG 110,000 shares of its Common Stock
(the “GBHL Common Stock”) in exchange for an undiluted interest which shall be
adjusted to maintain a five percent (5%) ownership in GREG (the “GREG Common
Stock”).


1.2           Registration Requirements.  The parties hereto intend that the
Common Stock to be issued by GBHL to GREG shall be subject to the registration
requirements of the Securities Act of 1933, as amended (the “Act”), and pursuant
to applicable state statutes. All certificates representing shares of the Common
Stock to be delivered hereunder shall bear a restrictive legend in substantially
the following form:


“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS AND NEITHER SUCH SHARES NOR ANY INTEREST THEREIN MAY BE OFFERED,
SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS A REGISTRATION STATEMENT
WITH RESPECT THERETO IS EFFECTIVE UNDER THE SECURITIES ACT AND ANY APPLICABLE
STATE SECURITIES LAWS, OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT.”


1.3           GBHL’s 5% Share Ownership of GREG. GREG represents and warrants
that the GREG Common Stock is not subject to any lien, encumbrance or pledge
other than as disclosed therein, and will be transferred and registered in the
name of GBHL free and clear of any liens or encumbrances.  Arthur Wylie, as the
Managing Member of GREG, represents and warrants that he has the authority to
transfer the abovementioned GREG Common Stock to GBHL.
 
 
1

--------------------------------------------------------------------------------

 
 
1.4           Investment Intent.  The Managing Member of GREG acknowledges that
the GBHL Common Stock is being offered to GREG in reliance upon the exemption
provided under Section 4(2) of the Act for nonpublic offerings and that the
shares of GBHL Common Stock being received by GREG are “restricted securities”
as such term in defined in Rule 144 of the Act. The Managing Member of GREG, on
behalf of GREG, represents and warrants the following:


(a)           The Shares are being acquired solely for the benefit of GREG, for
investment purposes only, and not with a view to, or for sale in connection
with, any distribution thereof and with no present intention of distributing or
reselling any part of the GBHL Shares.


(b)           GREG agrees not to dispose of GBHL Shares or any portion thereof
unless and until counsel for GBHL has determined that the intended disposition
is permissible under Rule 144 of the Act or other exemption from applicable
securities laws or pursuant to a registration under the Act.


(c)           GREG acknowledges that GBHL has made all documentation pertaining
to all aspects of this share exchange transaction available to GREG, and to its
qualified representatives, if any, and has offered such person or persons an
opportunity to discuss the agreement with the officers of GBHL.


1.5           Legend.  The parties agree that the certificates evidencing GBHL
Shares acquired pursuant to this Agreement will have a restrictive legend placed
thereon referring to the restrictions on transfer herein.


1.6           Tax Free Exchange.  The parties hereto intend that the exchange
herein be tax-free pursuant to Section 368 of the Internal Revenue Code of
1986.  No revenue ruling or opinion of counsel is being sought in this regard
and such tax treatment is not a condition to Closing herein.


ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF GBHL


GBHL hereby represents and warrants to GREG that:


2.1           Organization and Business.  GBHL is a corporation duly organized,
validly existing, and in good standing under the laws of Nevada, has all
necessary corporate powers to own its properties and to carry on its business as
now owned and operated by it, and is duly qualified to do business and is in
good standing in each of the states where its business requires qualification.


2.2           Capital.  The authorized capital stock of GBHL consists of
230,000,000 shares of Common Stock, $.001 par value, and 20,000,000 shares of
Preferred Stock, $.001 par value.  As of the date hereof there are 23,077,844
shares of Common Stock and 10,490,314 shares of Preferred Stock currently issued
and outstanding.  All of the issued and outstanding shares of GBHL are duly and
validly issued, fully paid, and non-assessable.  All of such outstanding shares
have been issued in compliance with all applicable securities laws.


2.3           Subsidiaries.  GBHL owns the following Nevada entities: 100% of
Global Universal Film Group, Inc., 100% of Global Universal Entertainment, Inc.,
51% of Global Renaissance Funding, LLC, and 30% of Global Universal Pictures,
Inc., a Canadian corporation.  Additionally, Global Universal Film Group, Inc.,
a wholly-owned subsidiary of GBHL, owns 100% of the following Louisiana
entities: Global Universal Film Productions, LLC., Global Universal Film
Finance, LLC., and Global Universal Mavericks In Toyland, LLC.


 
2

--------------------------------------------------------------------------------

 
 
2.4           Business  GBHL conducts its business substantially as set forth in
its most recent annual report on Form 10-K (filed with the SEC in April of
2010), as well as additional public filings made with the Securities and
Exchange Commission, copies of which have been delivered to GREG.


2.5           Financial Statements.  The management of GREG has had the
opportunity to review the financial books and records of GBHL, contained in the
public filings referred to above, to their complete satisfaction. GBHL
represents and warrants the following: that such books and records are true and
correct and fairly present the financial position of GBHL as of the date of the
last balance sheet included in the financial statements, and the results of
operation for the periods indicated; that the financial statements of GBHL have
been prepared in accordance with generally accepted accounting principles and
practices consistently followed by GBHL throughout the period indicated, and
fairly present the financial position of GBHL as of the dates of the balance
sheets included in the financial statements, and the results of operations for
the periods indicated have been properly prepared and timely filed with the
Securities and Exchange Commission.


2.6           Absence of Undisclosed Liabilities.  GBHL did not have any
material debt, liability, or obligation of any nature, whether accrued,
absolute, contingent or otherwise, and whether due or to become due, that is not
reflected in its last balance sheet or in the financial notes appended thereto.


2.7           Compliance with Laws.  GBHL has complied with, and is not in
violation of, all applicable federal, state or local statutes, laws and
regulations (including, without limitation, any applicable building, zoning,
environmental or other law, ordinance or regulation and the Federal Food and
Drug Administration regulations) affecting its properties, products or the
operation of its business, except for matters which would not have a material
affect on GBHL or its operations.


2.8           Litigation.  GBHL is not a party to any suit, action, arbitration
or legal, administrative or other proceeding, or governmental investigation
pending or, to the best knowledge of GBHL, threatened against or affecting GBHL
or its business, assets or financial condition, except for matters which would
not have a material affect on GBHL or its properties.  GBHL is not in default
with respect to any order, writ, injunction or decree of any federal, state,
local or foreign court, department, agency or instrumentality applicable to it.
GBHL is not engaged in any lawsuits to recover any material amount of monies due
to it.


2.9           Ownership of Shares.   The delivery of the GBHL Common Stock as
contemplated herein will be duly and validly issued, fully paid and
non-assessable.




ARTICLE 3
FURTHER REPRESENTATIONS AND WARRANTIES BY GREG


GREG represents and warrants to GBHL that:


3.1           Organization.  GREG is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Nevada and has all
necessary powers and rights to own properties and to carry on its business.


3.2           Capital.  The authorized capital stock of GREG consists of 75,000
shares of common stock, $1.00 par value per share.  As of the date hereof there
are 100 shares of GREG’s common stock issued and outstanding. There are no
outstanding subscriptions, options, rights, warrants, convertible securities, or
other agreements or commitments obligating GREG to issue or to transfer from
treasury any additional shares of its capital stock of any class. All of such
GREG shares have been issued in compliance with all applicable state law.


 
3

--------------------------------------------------------------------------------

 
 
3.3           Subsidiaries.  GREG does not have any subsidiary interests in
corporations or own any interest in any other enterprise (whether or not such
enterprise is a corporation), other than as set forth under Exhibit 3.3,
attached hereto and made a part of this Agreement.


3.4           Financial Statements.   GREG represents and warrants that any
copies of its books and records, as delivered to GBHL prior to Closing, are true
and correct and fairly present the financial position of GREG as of the date of
the last balance sheet included in the financial statements, and the results of
operation for the periods indicated.  The financial statements of GREG fairly
present the financial position of GREG as of the dates of the balance sheets
included in the financial statements, and the results of operations for the
periods indicated. GREG represents that it will deliver a copy of its financial
books and records to the management of GBHL for its review prior to Closing the
transaction contemplated by this Agreement.


3.5           Absence of Changes.  Since the date of GREG’s last balance sheet,
there has not been any material change in the financial condition or operations
of GREG, except for changes in the ordinary course of business, which changes
have not in the aggregate been materially adverse.
 
 
3.6           Compliance with Laws.  To GREG’s knowledge it has complied with,
and is not in violation of any applicable federal, state or local statutes, laws
and regulations (including, without limitation, any applicable building, zoning,
environmental, securities or other law, ordinance, or regulation) affecting its
properties or the operation of its business.


3.7           Litigation.  GREG is not a party to any suit, action, arbitration,
or legal, administrative, or other proceeding, or governmental investigation
pending or, to the best of its knowledge there is no suit, action, arbitration,
or legal, administrative, or other proceeding, or governmental investigation
threatened against or affecting GREG or its business, assets, or financial
condition.  GREG is not aware of any default with respect to any order, writ,
injunction, or decree of any federal, state, local, or foreign court, department
agency, or instrumentality.


3.8           Authority.  The management of GREG has authorized the execution of
this Agreement and the transactions contemplated herein, and GREG has full power
and authority to execute, deliver and perform this Agreement and this Agreement
is the legal, valid and binding obligation of GREG, is enforceable in accordance
with its terms and conditions, except as may be limited by bankruptcy and
insolvency laws and by other laws affecting the rights of creditors generally.


3.9           Ability to Carry Out Obligations.  As of the Closing, the
execution and delivery of this Agreement by GREG and the performance by GREG
will not conflict with or result in (a) any material breach or violation of any
of the provisions of or constitute a default under any license, indenture,
mortgage, charter, instrument, certificate of incorporation, bylaw, or other
agreement or instrument to which GREG is a party, or by which it may be bound,
nor will any consents or authorizations of any party other than those hereto be
required, (b) an event that would permit any party to any material agreement or
instrument to terminate it or to accelerate the maturity of any indebtedness or
other obligation of GREG, or (c) an event that would result in the creation or
imposition of any material lien, charge, or encumbrance on any asset of GREG.


 
4

--------------------------------------------------------------------------------

 
 
3.10           Validity of the GREG Common Stock.  The GREG Common Stock to be
delivered pursuant to this Agreement, transferred in accordance with the
provisions of this Agreement, will be duly authorized, validly issued,
non-assessable, and will constitute a true and undiluted ownership interest in
GREG by GBHL.


3.11           Intellectual Property Rights.  GREG has the sole and irrevocable
rights to adapt the literary works of the author Omar Tyree books into
feature-length motion pictures.  Further, GREG warrants that no other company,
person or entity has ownership to the film rights of any Omar Tyree brand books
or novels as of the date hereof.


ARTICLE 4
COVENANTS


4.1           Investigative Rights.  From the date of this Agreement until the
Closing Date, each party shall provide to the other party, and such other
party’s counsels, accountants, auditors, and other authorized representatives,
full access during normal business hours and upon reasonable advance written
notice to all of each party’s properties, books, contracts, commitments, and
records for the purpose of examining the same.  Each party shall furnish the
other party with all information concerning each party’s affairs as the other
party may reasonably request.


4.2           Conduct of Business.  Prior to the Closing, GBHL and GREG shall
each conduct its business in the normal course, and shall not sell, pledge, or
assign any assets, without the prior written approval of the other party, except
in the regular course of business.  Neither GBHL or GREG shall amend its
respective Articles of Incorporation/Certificate of Organization or
Bylaws/Operating Agreement, declare dividends, redeem or sell stock or other
securities, incur additional or newly-funded liabilities, acquire or dispose of
fixed assets, change employment terms, enter into any material or long-term
contract, guarantee obligations of any third party, settle or discharge any
balance sheet receivable for less than its stated amount, pay more on any
liability than its stated amount, or enter into any other transaction other than
in the regular course of business.




ARTICLE 5
CONDITIONS PRECEDENT TO GBHL’S PERFORMANCE


5.1           Accuracy of Representations.  Except as otherwise permitted by
this Agreement, all representations and warranties made by each of the parties
in this Agreement, or in any written statement that shall be delivered
hereunder, shall be true and accurate on and as of the Closing Date as though
made at that time.


5.2           Performance. Each of the parties shall have performed, satisfied,
and complied with all covenants, agreements, and conditions required by this
Agreement to be performed or complied with by it, on or before the Closing Date.


5.3           Absence of Litigation.  No materially adverse action, suit, or
proceeding before any court or any governmental body or authority, pertaining to
the transaction contemplated by this Agreement or to its consummation, shall
have been instituted or threatened against either of the parties on or before
the Closing Date.


5.4           Financial Information.  GREG shall have supplied the financial
information detailed under Section 3.4 above to the management of GBHL.


 
5

--------------------------------------------------------------------------------

 


ARTICLE 6
CLOSING


6.1           Closing.  The Closing of this transaction shall be held at the
offices of GBHL, or such other place as shall be mutually agreed upon, on such
date as shall be mutually agreed upon by the parties. In event the Closing
herein has not been completed by July 31, 2010, either party hereto may
terminate this agreement and in such event this agreement shall be null and
void. At the Closing:


(a)           GREG shall present a stock certificate to GBHL confirming that the
GREG Common Stock has been duly authorized, issued and registered in the name of
GBHL, and such certificate shall be signed by the Chief Executive Officer of
GREG.  Further, GREG shall present to GBHL: (i) a certified copy of the
Operating Agreement for GREG, which has been revised to confirm that GREG has
duly authorized the proper issuance of an undiluted interest, which shall be
adjusted to maintain a five percent ownership in GREG, to GBHL; (ii) a copy of
GREG’s corporate minute book; and (iii) a copy of GREG’s stock transfer book and
records and a shareholders’ list showing the outstanding certificates in GREG
dated as of the Closing.


(b)           GBHL shall deliver a stock certificate to GREG confirming that the
GBHL Common Stock has been duly authorized, issued and registered in the name of
GREG.  Further, GBHL shall deliver a signed consent and/or Minutes of the
Directors of GBHL approving this Agreement and authorizing the execution hereof
and all other actions required to be taken by GBHL hereunder.




ARTICLE 7
MISCELLANEOUS


7.1           Captions.  The Article and paragraph headings throughout this
Agreement are for convenience and reference only, and shall in no way be deemed
to define, limit, or add to the meaning of any provision of this Agreement.


7.2           No Oral Change.  This Agreement and any provision hereof, may not
be waived, changed, modified, or discharged orally, but it can be changed by an
agreement in writing signed by the party against whom enforcement of any waiver,
change, modification, or discharge is sought.


7.3           Non-Waiver.  Except as otherwise expressly provided herein, no
waiver of any covenant, condition, or provision of this Agreement shall be
deemed to have been made unless expressly in writing and signed by the party
against whom such waiver is charged; and (i) the failure of any party to insist
in any one or more cases upon the performance of any of the provisions,
covenants, or conditions of this Agreement or to exercise any option herein
contained shall not be construed as a waiver or relinquishment for the future of
any such provisions, covenants, or conditions, (ii) the acceptance of
performance of anything required by this Agreement to be performed with
knowledge of the breach or failure of a covenant, condition, or provision hereof
shall not be deemed a waiver of such breach or failure, and (iii) no waiver by
any party of one breach by another party shall be construed as a waiver with
respect to any other or subsequent breach.
 
7.4           Entire Agreement.  This Agreement contains the entire Agreement
and understanding between the parties hereto, supersedes all prior agreements
and understandings, and constitutes a complete and exclusive statement of the
agreements, responsibilities, representations and warranties of the parties.

 
6

--------------------------------------------------------------------------------

 
 
7.5           Choice of Law.  This Agreement and its application shall be
governed by the laws of the State of Nevada.


7.6           Counterparts.  Intentionally Deleted—See Paragraph 7.15 below.


7.7           Notices.  All notices, requests, demands, and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given on the date of service if served personally on the party to whom notice is
to be given, or on the third day after mailing if mailed to the party to whom
notice is to be given, by first class mail, registered or certified, postage
prepaid, and properly addressed as follows:
 
 

To GBHL:    Global Entertainment Holdings, Inc.   Raleigh Studios, Suite B-116  
650 N. Bronson Ave.   Los Angeles, CA 90004   Attn.:  Gary Rasmussen, CEO     To
GREG:  Global Renaissance Entertainment Group, Inc.   13636 Ventura Blvd. #171  
Sherman Oaks, CA 91423   Attn.:  Arthur Wylie, CEO & Sole Director

 
7.8           Binding Effect.  This Agreement shall inure to and be binding upon
the heirs, executors, personal representatives, successors and assigns of each
of the parties to this Agreement.


7.9           Mutual Cooperation.  The parties hereto shall cooperate with each
other to achieve the purpose of this Agreement, and shall execute such other and
further documents and take such other and further actions as may be necessary or
convenient to effect the transaction described herein.


7.10           Announcements.  GBHL and GREG will consult and cooperate with
each other as to the timing and content of any announcements of the transactions
contemplated hereby to the general public or to employees, customers or
suppliers.


7.11           Expenses.  Each party will pay its own legal, accounting and any
other out-of-pocket expenses reasonably incurred in connection with this
transaction, whether or not the transaction contemplated hereby is consummated.


7.12           Survival of Representations and Warranties.  The representations,
warranties, covenants and agreements of the parties set forth in this Agreement
or in any instrument, certificate, opinion, or other writing providing for in
it, shall survive the Closing irrespective of any investigation made by or on
behalf of any party.


 
7

--------------------------------------------------------------------------------

 
 
7.13           Exhibits.  As of the execution hereof, the parties hereto have
provided each other with the Exhibits provided for hereinabove, including any
items referenced therein or required to be attached thereto.  Any material
changes to the Exhibits shall be immediately disclosed to the other parties.


7.14           Arbitration of Disputes  Any dispute or controversy arising out
of or relating to this Agreement, any document or instrument delivered pursuant
to, in connection with, or simultaneously with this Agreement, or any breach of
this Agreement or any such document or instrument shall be settled in Las Vegas,
Nevada by binding arbitration in accordance with the rules then in effect of the
American Arbitration Association or any successor thereto.  The arbitrator may
grant injunctions or other relief in such dispute or controversy.  The decision
of the arbitration shall be final, conclusive and binding on the parties to the
arbitration.  Judgment may be entered on the arbitrator’s decision in any court
having jurisdiction.  Each party in such arbitration shall pay their respective
costs and expenses of such arbitration and all the reasonable attorneys’ fees
and expenses of their respective counsel.


7.15           Counterparts and Electronic Transmission.  This Agreement may be
executed in one or more counterparts, each of which shall for all purposes be
deemed to be an original and all of which shall constitute the same instrument,
but only one of which need be produced. Any counterpart of this Agreement may be
executed by transmission of a signed signature page by fax or e-mail.  Any party
who delivers such a signature page agrees to later deliver an original
counterpart to any party which requires it.




AGREED TO AND ACCEPTED, as of the date first written above.
 
 

Global Entertainment Holdings, Inc.   Global Renaissance Entertainment Group,
Inc.         By:  /s/ Gary Rasmussen                             By: /s/ Arthur
Wylie                                   Gary Rasmussen, CEO Arthur Wylie, CEO

 
 
8

--------------------------------------------------------------------------------

 
 
EXHIBIT 1.1A


SHAREHOLDER LIST OF
GLOBAL RENAISSANCE ENTERTAINMENT GROUP, INC.
A Nevada Corporation

 

SHAREHOLDER No. SHARES Arthur Wylie     90 shares Dale Godboldo     5 shares
Global Entertainment Holdings, Inc.   5 shares

 
 
9

--------------------------------------------------------------------------------

 
                                                                          
EXHIBIT 3.3


SUBSIDIARIES OF
GLOBAL RENAISSANCE ENTERTAINMENT GROUP, INC.
A Nevada Corporation




-- NONE --


 
10

--------------------------------------------------------------------------------

 